DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 9/8/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,682,528 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 25-44 are allowed.
The following is an examiner’s statement of reasons for allowance:

As noted on the attached Interview Summary, Applicants have discovered that the intrinsic scattering of the primary beam off of the collimator aperture sidewalls has a sufficiently measurable intensity at the EPID to identify a beam asymmetry by a comparison of the measured scatter radiation with two symmetric off-axis radiation fields created by the collimator aperture.  This explanation overcomes the outstanding 35 USC 112(a) rejections of record.


Regarding claims 25, 33 and 39, the prior art neither teaches nor reasonably suggests determining radiation beam symmetry in a radiation device by measuring radiation scattered from a first scatter aperture and a second scatter aperture, where the first and second scatter apertures are symmetric to each other, and calculating a beam asymmetry value based on an amplitude of the scattered radiation from the first scatter aperture and the second scatter aperture, as required by the combinations as claimed in each claim.
Claims 26-32, 34-38 and 40-44 are allowed by virtue of their respective dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884